 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DELTON L. TAYLOR,                              Case No. 1:14-cv-01754-DAD-JDP

12                       Plaintiff,
                                                     FINDINGS AND RECOMMENDATIONS TO
13            v.                                     DENY PLAINTIFF’S MOTION FOR POST-
                                                     JUDGMENT RELIEF DUE TO LACK OF
14    HARISHKUMAR PATEL, et al.,                     SUBJECT-MATTER JURISDICTON

15                       Defendants.
16

17           I.     BACKGROUND
18           Plaintiff, a state prisoner proceeding without counsel, brought a claim of deliberate
19   indifference to serious medical needs under 42 U.S.C. § 1983. The parties reached a settlement
20   agreement, ECF No. 74, and defendants filed a stipulation and request for voluntary dismissal
21   with prejudice under Rule 41. ECF No. 75. Accordingly, on March 20, 2018, the court closed
22   this case.
23           II.    PLAINTIFF’S MOTION
24           On October 17, 2018, plaintiff moved for the court to compel “the California Department
25   of Correction and Rehabilitation to comply with the Settlement Agreement Reached between both
26   parties.” ECF No. 79 at 2. In essence, plaintiff argues that defendants misrepresented the
27   amount of restitution owed by plaintiff during the settlement negotiations and have thereby
28
                                                        1
 1   contravened the agreement. Id.

 2          On October 29, 2018, the court ordered defendants to respond to plaintiff’s motion. ECF

 3   No. 80. On November 9, 2018, defendants responded, arguing that “[t]here is no legal basis to set

 4   aside the settlement agreement. The parties entered into the agreement in good faith.” ECF No.

 5   81 at 3. Specifically, defendants allege that, during the settlement conference, defendants

 6   provided plaintiff an estimate of the amount he owed in restitution, but informed him that this was

 7   merely an estimate—the final figure could be different. Id. at 2.

 8          III.    DISCUSSION

 9          “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of

10   Am., 511 U.S. 375, 377 (1994). “When a district court dismisses an action with prejudice

11   pursuant to a settlement agreement, federal jurisdiction usually ends.” Kelly v. Wengler, 822 F.3d

12   1085, 1094 (9th Cir. 2016) (citing O’Connor v. Colvin, 70 F.3d 530, 532 (9th Cir. 1995)).

13   However, “[w]hen a court’s order dismissing a case with prejudice incorporates the terms of a

14   settlement agreement, the court retains ancillary jurisdiction to enforce the agreement because a

15   breach of the incorporated agreement is a violation of the dismissal order.” Id. (citing Kokkonen,

16   511 U.S. at 378).

17          Here, the court does not retain jurisdiction because the order dismissing the case,

18   reproduced below in its entirety, did not incorporate the terms of the settlement agreement:

19
                            On March 20, 2018, Defendants filed a Stipulation and
20                  Request for Voluntary Dismissal with Prejudice (Doc. 75 ) under
21                  Rule 41. In light of the joint voluntary dismissal, this action is
                    terminated by operation of law without further order from the
22                  Court. Rule 41(a)(2)(A)(ii). This Court VACATES all pending
                    dates and matters. The Clerk of the Court is directed to CLOSE
23                  THIS CASE.
24   ECF No. 76. Neither the order nor the stipulation that prompted it reference the
25   settlement agreement. Because the court does not have subject matter jurisdiction,
26   this case must be dismissed.
27

28
                                                       2
 1            IV.    FINDINGS AND RECOMMENDATION

 2            We recommend that plaintiff’s motion, ECF No. 79, be dismissed for lack of subject

 3   matter jurisdiction.

 4         The undersigned submits the findings and recommendations to the district judge under 28

 5   U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for the United States District

 6   Court, Eastern District of California. Within fourteen days of the service of the findings and

 7   recommendations, the parties may file written objections to the findings and recommendations

 8   with the court and serve a copy on all parties. That document should be captioned “Objections to

 9   Magistrate Judge’s Findings and Recommendations.” The district judge will review the findings

10   and recommendations under 28 U.S.C. § 636(b)(1)(C). The parties’ failure to file objections

11   within the specified time may result in the waiver of rights on appeal. See Wilkerson v. Wheeler,

12   772 F.3d 834, 839 (9th Cir. 2014).

13

14   IT IS SO ORDERED.

15
     Dated:      March 8, 2019
16                                                     UNITED STATES MAGISTRATE JUDGE
17

18

19            No. 203.

20
21

22

23

24

25

26
27

28
                                                       3
